Field, J., delivered the opinion of the Court
Terry, C. J., concurring.
*504The appeal, in the present case, is from an order denying the motion of the plaintiff to set aside the statement filed on the application for a new trial, and the proceedings had on such application, and also from an order allowing the defendants to amend their statement. The appeal was taken before the entry of final judgment. The orders were interlocutory, and no appeal lies from such orders, except in the cases provided by statute. They can only be reviewed on appeal from the final judgment.
Appeal dismissed.